Citation Nr: 0010314	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  00-06 471	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.




ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to June 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD) in September 1993.

2.  On April 23, 1994, the veteran and her attorney entered 
into a contingent attorney fee agreement, which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.

3.  Service connection for PTSD was granted in a June 1996 
rating decision, the RO assigned a 30 percent initial 
evaluation for that disorder, and the veteran appealed that 
initial rating.

4.  A September 1999 Board decision granted a higher initial 
disability evaluation for PTSD and an October 1999 RO 
decision effectuated that grant, and these determinations 
resulted in past-due benefits being payable to the veteran.  



CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the April 1994 
attorney fee agreement, for the receipt of additional 
compensation for the increase in initial evaluation of 
service connected PTSD, for the period of time between 
September 30, 1991, to February 5, 1998, have been met.  38 
U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits generally requires: (1) A 
final decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  A fee may not be 
charged, allowed, or paid for services of attorneys with 
respect to services provided before the date on which the 
Board first makes a final decision in a case.  38 U.S.C.A. 
§ 5904(c).  

basis of the claim where the veteran and the 
attorney entered into a qualifying fee agreement for 
representation before the Court.  "A qualifying fee 
agreement must specify that the total fee payable under the 
agreement (1) may not exceed 20% of past-due benefits, (2) is 
contingent on a favorable resolution of the matter, and (3) 
will be paid directly to the attorney by the Secretary from 
the past-due benefits awarded on the basis of the underlying 
claim.  See 38 U.S.C. § 5904(d)(1), (2)."  In re Fee 
Agreement of Mason, 13 Vet. App. at 85.  The Court concluded 
that, "where an attorney successfully represents a VA 
claimant before this Court and has filed a qualifying 
attorney-client fee agreement which directs payment by the 
Secretary from an award of past-due benefits awarded on the 
basis of the claim filed with VA, the Secretary is obligated 
to pay directly to the attorney 20% of the past-due benefits 
awarded on the basis of the claim or application for benefits 
underlying the issues successfully appealed to this Court."  
In re Fee Agreement of Mason, 13 Vet. App. at 86, (emphasis 
in original).  In other words, the limitations in section 
5904(c)(1) do not apply.

In this case, the Board issued a decision in September 1993, 
denying service connection for PTSD.  Thereafter, on April 
23, 1994, the veteran and her attorney entered into an 
attorney fee agreement to represent the veteran in her claim 
for VA benefits denied in the September 1993 Board decision.  
At that time, the veteran was appealing the denial of this 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  The attorney fee agreement called for the 
attorney to be paid on a contingent basis 20 percent of any 
past-due benefits directly by the VA.  

In November 1995, the Court issued a memorandum decision 
ordering that the Board decision be vacated with respect to 
the PTSD claim and remanded the case to the Board.  The case 
was remanded by the Board to the RO for action in accordance 
with the Court's decision.  In a June 1996 rating action, the 
RO granted service connection for PTSD and assigned an 
initial evaluation of 30 percent, effective from September 
1991.  The veteran disagreed with the initial evaluation of 
her PTSD, and an appeal ensued.  In a September 1999 
decision, the Board granted an initial evaluation of 50 
percent for PTSD, effective from September 1991, and denied 
an evaluation in excess of 30 percent effective from February 
6, 1998.  

The veteran and her attorney were informed as to additional 
past-due benefits resulting from the award of increased 
compensation resulting from the increased initial evaluation 
in a letter dated in November 1999.  Specifically, the letter 
indicated that additional past-due benefits had been computed 
to be $20,222.23, and that the RO withheld $4,044.46, 20 
percent of those past-due benefits, pending a determination 
by the Board regarding attorney fees.  

Based on this evidence, the Board finds that the April 1994, 
attorney fee agreement satisfied the eligibility requirements 
under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  In 
this case, the Board promulgated a final decision that denied 
the benefit sought on September 1993.  In this regard, the 
Board finds that the facts of this particular case suggest 
that the issue of an initial rating was, as set forth in 
Mason, the underlying the issues successfully appealed to the 
Court.  See In re Fee Agreement of Mason, 13 Vet. App. at 85.  
As such, the limitations in section 5904(c)(1) do not apply 
and the Secretary is obligated to pay directly to the 
attorney 20% of the past-due benefits awarded regardless of 
whether there had been a previous Board denial.  

Furthermore, a Notice of Disagreement pertaining to the 
September 1993 decision was received by the RO in February 
1992, thus after November 18, 1988, and the fee agreement was 
properly and timely executed.  That agreement provided that 
20 percent of past-due benefits was to be paid by the VA to 
the veteran's attorney for representation.

The Board further observes that the total fee (excluding 
expenses) required in the agreement does not exceed 20 
percent of the total amount of past-due benefits awarded, the 
amount of the fee is contingent on whether the claim is 
resolved in a manner favorable to the veteran, and, as 
reflected in the RO's November 1999 letter, the award of 
past-due benefits resulted in payment to the veteran from 
which a fee may be deducted.  See 38 C.F.R. § 20.609(h)(1).

It is noted that while there had been no denial of an 
increased evaluation for PTSD, the appeal of the initial 
rating was timely and was in essence a disagreement with the 
initial rating.  In a recent decision, the Court 
distinguished between an appeal of a decision denying a claim 
for an increased rating from an appeal resulting from a 
veteran's dissatisfaction with an initial rating assigned at 
the time of a grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  It is noted that Fenderson 
makes it clear that cases involving such a disagreement are 
in fact part of the initial claim.  See also 38 C.F.R. 
§ 20.609 (h)(1)(i) (past due benefits will be based on the 
initial disability rating and include any additional benefits 
awarded based on an appeal of the evaluation initially 
assigned).  As such, the Board considers the award of past-
due benefits stemming from the award of increased 
compensation for PTSD stemming from the revised initial 
evaluation to be subject to payment of attorney fees.  

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.; In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of the Fee Agreement of Vernon, 8 Vet. App. 457, 459 
(1996).  The Board notes that under 38 C.F.R. § 20.609(f), 
fees that total no more than 20 percent of any past-due 
benefits awarded will be presumed to be reasonable.  The 
Board concludes that the fee agreed to in the fee agreement 
involved in this case is, on its face, neither excessive nor 
unreasonable.  See Matter of Fee Agreement of Smith, 4 Vet. 
App. at 492.  

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from the additional past-due 
benefits relating to the grant of increased initial 
compensation for PTSD, are met concerning the past-due 
benefits.  Past-due benefits is defined in 38 C.F.R. § 
20.609(h)(3) as

[a] nonrecurring payment resulting from a benefit, or 
benefits, granted on appeal or awarded on the basis of 
a claim reopened after a denial by the Board . . . or 
the lump sum payment which represents the total amount 
of recurring cash payments which accrued between the 
effective date of the award, as determined by 
applicable laws and regulations, and the date of the 
grant of the benefit by the agency of original 
jurisdiction, the Board . . ., or an appellate court.

In this case, the proper amount of the past-due benefits is 
the lump sum payment representing the total amount of 
recurring cash payments, stemming from the issue of the award 
of increased compensation for PTSD, from 30 to 50 percent, 
that accrued between the effective date of the award, i.e., 
September 30, 1991, and the date that the veteran's 
disability rating reverted back to 30 percent, i.e., February 
5, 1998.  Thus, the attorney is entitled to payment of 20 
percent of the amount of the award for these disabilities, 
accrued between those appropriate dates.  See 38 C.F.R. 
§ 20.609(h)(3)(i) (1999).  

ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of increased compensation based on the 
increased initial rating, from 30 to 50 percent, for PTSD for 
the period of time between September 30, 1991, and February 
5, 1998.  



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals

 


